Citation Nr: 1226171	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  08-15 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of total right knee replacement.

2.  Entitlement to service connection for residuals of total left knee replacement, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) from July 2005 and April 2006 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  The Board notes that the Veteran originally filed a claim in April 2005 for only a right knee disability; however, in adjudicating the claim in July 2005, the RO discussed only a left knee disability.  The Veteran filed a timely notice of disagreement (NOD) with the July 2005 decision and indicated that he had brought a claim for the right knee.  Subsequently, the RO denied a right knee disability in April 2006.  In June 2006, the Veteran requested that the RO obtain STRs to support his claims.  In September 2006, the RO issued a denial of entitlement to service connection for both disabilities.  In March 2007, the Veteran filed an NOD.  The RO again denied the Veteran's claim for entitlement to service connection for a right knee disability in October 2007, and the Veteran filed an NOD the same month.  In May 2008, the RO issued a statement of the case on both issues, citing the claims as stemming from June 2006.  The Veteran filed a timely V Form 9.  As the Veteran filed a claim for a right knee disability in April 2005, as the July 2005 adjudication error was not the fault of the Veteran, and as the Veteran has consistently indicated a disagreement with the denial of service connection for his knee disabilities, the Board finds that both the July 2005 and April 2006 rating decisions are on appeal.  Such a finding is consistent with the Board's nonadversarial approach to adjudicating claims. 

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development and due process is necessary prior to Board adjudication of the above stated claims.

The Veteran asserts that he injured his right knee on two separate occasions in service while in Vietnam.  (The records reflect that the Veteran was in Vietnam from August 12, 1971 through June 19, 1972.)  First, he contends that he cut his right knee with a machete.  He reports that approximately a week later, it had swollen so big that he could not walk on it.  He further reports that he was transported by helicopter to a hospital in Da Nang, where his knee was shaved and cleaned, and he was placed on crutches.  He stated that he was in the "rear" for approximately a week or two before being returned to his unit.  The STRs are negative for any such incident.  The only incident which reflects treatment for the leg is a May 1972 STR which reflects that the Veteran had a boil on the right leg.  (The Veteran also had a boil on the chin in February 1972.)  It is negative for any crutches or swelling.  The Veteran asserts that it was not a boil, but jungle rot in his cut.  The Board finds that morning reports from this time, which may reflect that the Veteran was not with his unit due to an injury, may be useful in adjudication the Veteran's claim.  

The Veteran asserts that the first incident with the machete corresponds with the notation of a boil in the STRs, thus, it would be in May 1972.  However, he asserts that the second incident occurred approximately six months prior to going home; thus, it would be in approximately January 1972.  In addition, the statement of a "buddy", who apparently witnessed the injuries, reflects that the buddy was in Vietnam from August 1971 to April 1972; thus, the incident would have had to have occurred during that time period, and not in May 1972.  The Board finds that the Veteran's clarification of when the incidents allegedly occurred would be helpful in obtaining morning reports.  

The Veteran asserts that he injured his right knee the second time when he jumped from a helicopter during combat.  The Veteran's DD214 reflects that he had combat in Vietnam.  In the case of a Veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

When the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service.  Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007).  Thus, with regard to the Veteran's claim that he injured his knee while jumping out of a helicopter during combat, the Board finds that a clinician should consider that this incident occurred regardless of the lack of records.  The combat presumption does not apply to the Veteran's claim that he cut his knee with a machete and was unable to walk due to swelling.  The evidence does not reflect that the Veteran was engaged in actual combat at that time.  

The Veteran asserts that he sought treatment for his right knee post-service in approximately 1978 or 1979 at the Augusta VA.  He further avers that he was treated with pain medication by VA for several years, he had arthroscopic surgery in the early 1980s, he continued with treatment for another two years, he had another surgery, and then he continued treatment for another year or two.  In sum, the Veteran asserts treatment at the Augusta VA Medical Center from approximately 1978 through much of the 1980s.  Records from such treatment and surgery are not associated with the claims file.  

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  SSA records are not associated with the claims file.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The Board finds that both SSA records and VA medical records may be useful in adjudicating the Veteran's claim; thus, VA should attempt to obtain them.

After association with the claims file of all additionally received clinical records, a VA clinical opinion should be obtained.  The Board finds that a VA examination is not warranted, as the Veteran has already had bilateral knee replacements.  Nevertheless, a clinical opinion, based on a review of the claims file, as to whether the Veteran's claimed injuries in service were as likely as not the cause of the Veteran's right knee total replacement, would be helpful.  If the answer is affirmative, a clinical opinion as to whether it is as likely as not that the Veteran had a left knee disability (which resulted in a total left knee replacement) which was caused by, or aggravated by, a right knee disability, would be useful to the Board in adjudicating the Veteran's claim.  

The clinician's opinion should provide a complete rationale, and consider the Veteran's statements that his right knee was swollen in service, the September 1972 report of medical examination which is negative for any right leg disability and reflects that the Veteran reported that he was in "good health", the December 1972 DA Form 3082-R which reflects that the Veteran reported that there had been no change in his medical condition since his September 1972 examination, the February 1973 VA examination report which reflects that the Veteran had no complaints other than sinusitis, and that the he had full range of motion of all extremities with no tenderness in any joints, and all other clinical evidence of record.    

The Veteran testified that he was told by a doctor that his left knee "went bad" because the Veteran favored it.  Thus, the Veteran is essentially claiming entitlement to service connection for a left knee disability, as secondary to a right knee disability.  VCAA notice for secondary service connection has not been provided to the Veteran. 

Finally, during the pendency of the appeal, the notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) have been interpreted to apply to all aspects of claims, to include the element of assignment of an effective date in the event of award of the benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the record does not reflect that the appellant was provided notice in accordance with Dingess/Hartman, the Board finds that corrective notice should be sent to the appellant to so comply.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the issue of entitlement to service connection for residuals of total left knee replacement as secondary to right knee disability, and for entitlement to service connection for residuals of total right knee replacement in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  

2.  Request the appellant to complete and submit a VA Form 21-4142, Authorization and Consent to Release Information, for records of knee treatment from 1978 to present.  After securing any necessary authorization or medical releases, request and associate with the claims file treatment reports from all sources identified, to include Augusta VA Medical Center records from 1978 through 1989. 

Also request the Veteran to specify, within a three month period of time if possible, when he had each of his two alleged knee injuries in service. 

3.  Contact the Social Security Administration (SSA) and obtain a copy of all agency records and any decision which awarded or denied the Veteran SSA disability benefits, including all medical records used to make the decision.  

4.  Contact the National Personnel Records Center (NPRC), or the appropriate repository, and request that it search morning reports for the Veteran's unit in Vietnam for the time period specified by the Veteran, if any, for any notations as to the Veteran.  If the Veteran does not provide a time period for the alleged knee injuries, request a search of morning reports for December 1971 through June 1972.  Any records with regard to the Veteran should be associated with the claims file. 

5.  Thereafter, make arrangements with a VA physician to review the claims file.  The examiner should provide an opinion as to whether it is as likely as not that the Veteran's right knee total replacement was causally related to active service.  The clinician should consider as credible the Veteran's allegation that his right knee became swollen after he jumped out of a helicopter in Vietnam, even though there are no STRs which reflect such a complaint.  The clinician should consider the entire claims file, to include a. the September 1972 report of medical examination, b. the December 1972 DA Form 3082-R which reflects that the Veteran reported that there had been no change in his medical condition since his September 1972 examination, c. the February 1973 VA examination report which reflects that the Veteran had no complaints other than sinusitis, and that the he had full range of motion of all extremities with no tenderness in any joints, and d. the other clinical evidence of record to include VA records.    

The clinician should also opine as to whether it is as likely as not that the Veteran has a left knee disability which was caused by, or aggravated by, a right knee disability. 

6.  Thereafter, readjudicate the issues on appeal, considering all evidence received since issuance of the May 2008 statement of the case.  If a benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


